Order entered October 28, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                             No. 05-20-00724-CV

          IN RE VERSAILLES DALLAS, INC., ET AL., Relators

         Original Proceeding from the 68th Judicial District Court
                          Dallas County, Texas
                   Trial Court Cause No. DC-18-15106

                                   ORDER
              Before Justices Whitehill, Pedersen, III, and Carlyle

     Based on the Court’s opinion of this date, we DENY relators’ petition for

writ of mandamus.


                                           /s/    BILL PEDERSEN, III
                                                  JUSTICE